EXECUTIVE EMPLOYMENT AGREEMENT
 
This is an employment agreement (hereafter "this Agreement") between
ParkerVision Inc., a Florida corporation authorized to do business in Florida
(hereafter "ParkerVision"), and Jeffrey Parker (hereafter "Executive").


Recitals
 
1. ParkerVision is in the business of developing, designing, producing,
marketing and selling RF technologies and/or integrated circuits for varied
applications in wireless communications markets (hereafter "ParkerVision's
Business").


2. ParkerVision desires to employ Executive, and Executive desires to work for
ParkerVision under the terms of this Agreement, and the parties recognize that
both will benefit through Executive’s continued productive employment with
ParkerVision.


3. At great expense, ParkerVision has developed technology and products which
are protected by patents, trade secrets, and other intellectual property rights,
and has secured accounts and solicited potential accounts through its sales and
marketing efforts throughout the United States of America (hereafter “U.S.”) and
around the world. In this regard, Executive will have employment
responsibilities involving development of intellectual property and/or products,
marketing and/or account contact within all geographical locations in which
ParkerVision conducts its business. ParkerVision provides an environment
conducive to the development of ParkerVision technologies and products and
enhances Executive’s experience with those technologies and products.


4. With the exception of its employees, ParkerVision considers its most valuable
assets to be its intellectual property, business information and proprietary
information, including but not limited to, matters of a technical nature, such
as the implementation of its intellectual property, associated intellectual and
other electrical circuits, sources of product components, engineering secrets,
formulae, “know how”, schematics, prototypes, technical drawings, secret
processes or machines, training and operation manuals, inventions, computer
software, product research and designs, and matters of a business nature, such
as information about costs, profits, markets, product development and design,
licensing strategies and targets, personnel, business relationships, legal
strategies, marketing plans and programs, pricing lists, sales, lists of vendors
and/or actual or prospective customers, and any other information, whether
communicated orally or in documentary or other tangible form, concerning how
ParkerVision operates its business, including plans for future development to an
extent not available to the public (collectively referred to herein as
“Confidential Information”). The parties to this Agreement recognize that
ParkerVision has invested considerable amounts of time and money in attaining
and developing Confidential Information, and any unauthorized disclosure or
release in any form could irreparably harm ParkerVision.


5. The parties recognize that Executive may take part in attaining and
developing, and/or otherwise will have access to, ParkerVision's Confidential
Information in the course of his employment with ParkerVision and will be
compensated for the services Executive provides. Executive also recognizes and
acknowledges the importance of protecting ParkerVision’s Confidential
Information for the benefit of all of ParkerVision’s employees.
 

--------------------------------------------------------------------------------




6. In light of the foregoing, ParkerVision has legitimate business interests to
protect, including (a) valuable confidential business and technical information
(much of which qualifies as trade secrets under Florida law), (b) substantial
relationships with specific prospective and existing customers, and (c) customer
goodwill associated with promotion of ParkerVision's technologies, products and
business through its good name in the industry.


In consideration of mutual promises set forth in this Agreement, the parties to
this Agreement hereby agree to the following:


Nature of Employment
 
7. ParkerVision shall employ Executive as its Chief Executive Officer with
specific duties and responsibilities to be determined by ParkerVision’s Chief
Executive Officer.


Compensation and Benefits 


8. During his employment under this Agreement, ParkerVision shall provide
Executive with the following:



 
(a)
A base salary at no less than the rate of $325,000 annually which ParkerVision
may adjust upward from time to time in its sole discretion (hereafter “Base
Salary”).

 

 
(b)
This section intentionally left blank

 

 
(c)
Beginning with the fiscal year ending December 31, 2008, in addition to his Base
Salary, Executive is eligible for a bonus opportunity to be earned on
achievement of annual qualitative and/or financial goals as recommended by the
Chief Executive Officer (in consultation with Executive) and approved by the
Compensation Committee of ParkerVision’s Board of Directors (“Compensation
Committee”).

 

 
(d)
ParkerVision shall grant to Executive restricted share units (“RSUs”) as set
forth on the schedule attached as Exhibit A. These RSUs represent the 2008 and
2009 long term equity incentive awards for Executive. The Compensation Committee
may, at its sole discretion, grant additional equity compensation in the form of
RSUs, restricted shares or share options during the term of this Agreement.

 

 
(e)
Executive shall be eligible to participate in the employee benefits plans
ParkerVision maintains for its other executives who are parties to an agreement
in a form substantially similar to this Agreement (hereafter “Similarly Situated
Executives”), subject in each case to the generally applicable terms and
conditions of the benefit plan or program.

 
Page 2 of 19

--------------------------------------------------------------------------------


 
9. The bonus described in subparagraph 8(c) above shall be paid no later than
the later of: (1) the 15th day of the third month following the end of
Executive's first taxable year in which the right to the payment is no longer
subject to a substantial risk of forfeiture; or (2) the 15th day of the third
month following the end of ParkerVision’s first taxable year in which the right
to the payment is no longer subject to a substantial risk of forfeiture.


Termination of Employment


10. Executive and ParkerVision acknowledge that Executive’s employment under
this Agreement shall be terminated immediately upon his death or the conclusion
of six (6) months after he becomes disabled (as defined below), whichever is
earlier, or may be terminated any time at will upon either party delivering to
the other written notice of employment termination at least thirty (30) days in
advance of the termination date stated in the notice (hereafter “Termination
Date”), with ParkerVision having the right and discretion to provide thirty (30)
days of pay in lieu of prior notice at the rate of Executive’s Base Salary,
subject to the limitations provided in paragraph 14; providing further that
Executive will receive such notice pay at the termination day interview. As of
the Termination Date, except as expressly provided below, ParkerVision’s
obligation to provide compensation and benefits to Executive shall cease.


11. Executive shall receive a Severance Package from ParkerVision if the
following occurs:    
 

(a)
Executive executes, and does not revoke, a Severance Agreement and Release
substantially in the form attached as Exhibit B to this Agreement; and

 

(b)
ParkerVision terminates Executive’s employment without “Cause,” Executive
resigns his employment from ParkerVision with “Good Reason” or a “Change in
Control” occurs, each as defined below; or

 

(c)
Executive becomes disabled, defined as meeting one of the following
requirements:

 

(1)
Executive is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months; or

 

(2)
Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period or not less than three (3) months under an
accident and health plan covering Executive.

 
Page 3 of 19

--------------------------------------------------------------------------------


 
12. “Cause” for ParkerVision to terminate Executive’s employment is defined as
one or more of the following:
 

 
(a)
Willful and continued failure to perform Executive’s job duties after
ParkerVision’s written notice to Executive of same.

 

 
(b)
A material violation of a ParkerVision policy or procedure.

 

 
(c)
An act of dishonesty or fraud intended to result in a benefit to Executive at
ParkerVision’s expense.

 

 
(d)
Misconduct connected with work as interpreted under Florida’s unemployment
compensation law.




 
(e)
Conviction of, or a plea of guilty or no contest to, a felony or other crime
involving dishonesty or violence.

 

 
(f)
Executive’s material breach of this Agreement that is not cured within thirty
(30) days after ParkerVision delivers to Executive written notice of such
breach.



13. “Good Reason” for Executive to voluntarily terminate his employment with
ParkerVision is defined as one or more of the following conditions, which must
arise without the consent of Executive:



(a)
A material diminution in Executive’s authorities, duties, or responsibilities.




(b)
A material diminution in Executive’s base compensation and benefits, except for
a reduction applicable generally to ParkerVision’s Similarly Situated
Executives.




(c)
Material relocation of Executive’s primary office location.




(d)
Any action or inaction by ParkerVision that constitutes a material breach by
ParkerVision of this Agreement under which the Executive provides services.



The termination must occur during the six (6) month period following the initial
existence of one or more of the above stated conditions.


Executive must provide written notice to ParkerVision of the condition which
constitutes “Good Reason” within a period not to exceed ninety (90) days of the
initial existence of the condition. Upon the giving of such notice, ParkerVision
shall have a period of thirty (30) days during which it may remedy the
condition, and if so remedied, ParkerVision shall not be required to pay the
Severance Package.
 
Page 4 of 19

--------------------------------------------------------------------------------




14. “Severance Package” is defined as follows:
 

(a)
Continuation of Executive’s ending Base Salary for a twelve (12) month period
following the Termination Date.

 

(b)
Payment of the bonus described in subparagraph 8(c) above, prorated by the
number of weeks Executive worked in the fiscal year divided by fifty two (52),
determined and payable when bonuses for those Similarly Situated Executives who
worked through the fiscal year are determined and paid.

 

(c)
If Executive timely elects group health insurance continuation coverage pursuant
to the Consolidated Omnibus Budget Reconciliation Act (COBRA), payment of the
premiums for such coverage for the period of time during which the Executive
would be entitled (or would, but for such plan, be entitled) to continuation
coverage under a group health plan of ParkerVision under section 4980B of the
Internal Revenue Code if Executive elected such coverage and paid the applicable
premiums.




 
(d)
If the Termination Date occurs within two (2) years after a Change in Control
(as defined below) while this Agreement is in effect, in lieu of the severance
component in subparagraph 14(a) above, 300% of his greatest final annual Base
Salary over the term of this Agreement, plus an amount equal to the greater of:

 

 
(i)
the bonus or annual incentive compensation earned by Executive during the prior
full fiscal year before a Change in Control,

 

 
(ii)
the average of the bonus or annual incentive compensation earned by Executive
during the three (3) full fiscal years, or that number of full fiscal years
Executive was employed by ParkerVision if less, before a Change in Control based
on the years in which Executive was eligible to receive such compensation; or

 

 
(iii)
if not entitled to any bonus or annual incentive compensation during any of the
three (3) years before the Change in Control, the amount set forth in
subparagraph 14(b) above as if no Change in Control had occurred.

 

 
(e)
If Executive qualifies as a “specified employee” under regulations pursuant to
Internal Revenue Code section 409A, the foregoing provisions shall be subject to
the following modifications:

 

 
(i)
Payments due within six (6) months of the Termination Date shall not exceed two
times the lesser of: (1) the sum of Executive's annualized compensation based
upon the annual rate of pay for services provided to ParkerVision for the
taxable year of Executive preceding the taxable year of Executive in which
Executive terminates employment with ParkerVision (adjusted for any increase
during that year that was expected to continue indefinitely if Executive had not
terminated employment), or (2) the maximum amount that may be taken into account
under a qualified plan under Internal Revenue Code section 401(a)(17) for the
year in which Executive has a separation from service (“Specified Employee
Limitation”).

 
Page 5 of 19

--------------------------------------------------------------------------------


 

 
(ii)
Where amounts are paid in the Severance Package to a “specified employee” within
six months following termination, no amount of the Severance Package may be paid
later than the last day of the second taxable year of the Executive following
the taxable year of the Executive in which occurs the separation from service.

 

 
(f)
To the extent that severance benefits set forth in subparagraphs 14(a), 14(b),
14(c) and 14(d) above are deemed to be “parachute payments” in accordance with
Internal Revenue Code regulations, Executive will be entitled to a “golden
parachute excise tax” gross-up on such benefits, provided that the parachute
payments are at least one hundred ten percent (110%) of the “safe harbor” amount
(2.99 times average W-2 amount for the five calendar years preceding the year in
which the Change in Control occurs). Notwithstanding the foregoing, if the
parachute payments to Executive are between one hundred percent (100%) and one
hundred ten percent (110%) of the safe harbor amount, then there will be a cut
back of the total amount to bring the total parachute payments within the safe
harbor.




 
(g)
If Executive’s employment is terminated after six (6) months of his becoming
disabled, the Severance Package shall be limited to the benefit set forth in
subparagraph 14(c) above.

 
15. A Change in Control shall mean any one of the following events:
 

 
(a)
An acquisition by any one person, or more than one person acting as a group, of
the ownership of stock of ParkerVision that, together with the stock held by
such person or group, constitutes more than sixty five percent (65%) of the
total fair market value or combined voting power of the stock of ParkerVision
(including by way of merger or reorganization). If any one person, or more than
one person acting as a group, is considered to own more than sixty five percent
(65%) of the total fair market value or total voting power of the stock of
ParkerVision, the acquisition of additional stock by the same person or persons
is not considered to cause a change in the ownership of ParkerVision. An
increase in the percentage of stock owned by any one person, or persons acting
as a group, as a result of a transaction in which ParkerVision acquires its
stock in exchange for property is treated as an acquisition of stock.

 

 
(b)
An acquisition by any one person, or more than one person acting as a group, or
an acquisition during the twelve (12) month period ending on the date of the
most recent acquisition by such person or persons, of an ownership of stock of
ParkerVision possessing thirty five percent (35%) or more of the total voting
power of the stock of ParkerVision. If any one person, or more than one person
acting as a group, is considered to effectively control ParkerVision, within the
meaning of this subparagraph 16(b), the acquisition of additional control of
ParkerVision by the same person or persons is not considered to cause a change
in control of ParkerVision.

 
Page 6 of 19

--------------------------------------------------------------------------------


 

 
(c)
The replacement, during any period of twelve (12) months of a majority of
members of ParkerVision's board of directors by directors whose appointment or
election is not endorsed by a majority of the members of ParkerVision's board of
directors before the date of the appointment or election.

 

 
(d)
An acquisition by any one person, or more than one person acting as a group, or
an acquisition during the twelve (12) month period ending on the date of the
most recent acquisition by such person or persons, of assets from ParkerVision
that have a total gross fair market value equal to or more than sixty five
percent (65%) of the total gross fair market value of all of the assets of
ParkerVision immediately before such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.



Other Simultaneous Employment/Duty of Loyalty


16. Executive will at all times perform the duties required of his position and
title with ParkerVision under this Agreement. At all times, Executive will act
with honesty and integrity in the best interest of ParkerVision.


17. While in ParkerVision's employ, Executive will refrain from engaging in any
other business activity, including, without limitation, providing consulting
services, without ParkerVision's advance written consent (which shall not be
unreasonably withheld and shall be provided to Executive within 30 days of
Executive’s request), and Executive will promptly notify ParkerVision's Chief
Executive Officer of any information he learns about any current or former
Executive of ParkerVision engaging in any business activity similar or related
to ParkerVision's Business.


Intellectual Property
 
18. In this Agreement, "Intellectual Property" shall mean all discoveries,
concepts, ideas, inventions, improvements, derivatives, extensions, original
works of authorship, processes, machines, combinations, computer programs,
databases, trademarks, and trade secrets, whether or not protectable under the
patent, copyright, and/or trade secret laws, and all related know-how that
Executive made, developed, conceived, first reduced to practice or created,
either alone or jointly with others, during Executive’s course of employment
with ParkerVision and continuing one (1) year after Executive’s termination of
employment with ParkerVision, as related to items (a), (b), (c), and/or (d) in
paragraph 19 below, for whatever reason.


19. Executive shall promptly disclose to ParkerVision all Intellectual Property
that: (a) is developed using equipment, supplies, facilities, Confidential
Information, or personnel of ParkerVision; (b) results from or is suggested by
work Executive may perform for ParkerVision; (c) relates to the present or
prospective business, work, investigations, research, or development of
ParkerVision; or (d) ParkerVision may claim rights to the extent allowed by
applicable law. Executive further agrees that such Intellectual Property will be
the sole and exclusive property of ParkerVision and are hereby exclusively
assigned by Executive to ParkerVision.
 
Page 7 of 19

--------------------------------------------------------------------------------




20. Executive shall perform all acts that ParkerVision may reasonably request,
at the expense of ParkerVision, to assist ParkerVision in obtaining and
enforcing the full benefits, enjoyment, rights, and title, in the United States
of America and throughout the world, in ParkerVision's Intellectual Property.
Such acts shall include, without limitation, execution of documents, assistance
in the prosecution and/or enforcement of patents, copyrights, trademarks, and
trade secrets, or in any other legal proceedings.


21. Executive’s obligations under this section of this Agreement entitled
“Intellectual Property” shall continue beyond the termination of his employment
with ParkerVision, provided that ParkerVision will compensate Executive at a
reasonable hourly rate as charged by others for similar consulting services in
the industry for time Executive actually spends on such assistance at
ParkerVision’s request.


22. In the event that ParkerVision is unable to secure Executive’s signature to
any lawful document required to apply for, prosecute, or enforce any of
ParkerVision’s Intellectual Property, due to Executive’s mental or physical
incapacity, unavailability, or for whatever other reason, Executive hereby
irrevocably appoints ParkerVision and its duly authorized officers and agents as
Executive’s agents and attorneys-in-fact to apply for, prosecute, or enforce
ParkerVision’s Intellectual Property with the same legal force and effect as if
executed by Executive.


23. As to Intellectual Property that qualifies as original works of authorship
under the copyright laws (either U.S. or foreign), Executive acknowledges that
such works shall be considered “works-for-hire” for the exclusive benefit of
ParkerVision, which shall own all rights to such work. Such rights shall include
all “moral” rights under any (either U.S. or foreign) copyright or other similar
law for such works, including, but not limited to, rights to identification of
authorship, rights to cause or suppress publication, or rights of approval or
limitations on subsequent modifications.


24. Executive represents that except for the specific intellectual property he
has disclosed in Exhibit C (entitled “Prior Inventions”), Executive does not
wish to exclude any Intellectual Property from the operation of this Agreement.
ParkerVision shall have an irrevocable and free right to use any prior
inventions, ideas, copyrights, or other intellectual property of Executive
disclosed on a non-confidential basis to ParkerVision, except for such valid
patent rights as Executive may have obtained before the date hereof which are
disclosed in Exhibit C.


Confidentiality of ParkerVision's Property
 
25. Executive recognizes that all of the documents and other tangible items
which contain any of ParkerVision's Confidential Information and/or Intellectual
Property are ParkerVision's property exclusively, including those documents and
items which Executive may have developed or contributed to developing while in
ParkerVision's employ, whether or not developed during regular working hours or
on ParkerVision's premises.


26. Executive recognizes that, without limitation, all books, manuals, records,
models, drawings, reports, notes, contracts, lists, blueprints, identification
information, keys, computer software and hardware, data bases, tapes, technical
notes, tools, equipment, and other documents, materials of any nature, and
tangible items pertaining to Executive's work with, or provided by, ParkerVision
are the exclusive property of ParkerVision, including, but not limited to, those
documents and items which Executive may have developed or contributed to
developing while in ParkerVision’s employ, whether or not developed during
regular working hours or on ParkerVision’s premises (collectively referred to
herein as “ParkerVision Property”).
 
Page 8 of 19

--------------------------------------------------------------------------------




27. Should Executive's employment be terminated for any reason, Executive shall:
 

 
(a)
Refrain from taking any of ParkerVision's Property or allowing any of
ParkerVision's Property to be taken from ParkerVision's premises;

 

 
(b)
Refrain from transmitting or reproducing in any manner or allowing to be
transmitted or reproduced any of ParkerVision's Property;

 

 
(c)
Refrain from removing any such reproduction from ParkerVision's premises; and

 

 
(d)
Immediately return to ParkerVision at its Jacksonville, Florida office any
original or reproduction of ParkerVision's Property in his possession.



Restrictive Covenants
 
28. During his employ and thereafter, whatever the reason for his leaving
ParkerVision's employ, Executive shall refrain from directly or indirectly
disclosing to any third party, or using for any purpose other than for the
direct benefit of ParkerVision, any of ParkerVision's Confidential Information
or Intellectual Property and will not directly or indirectly use or disclose any
Confidential Information or Intellectual Property for the benefit of any other
person, entity, firm, organization, association or partnership, nor lecture upon
or publish articles revealing Confidential Information or Intellectual Property,
without the written consent of ParkerVision, except as may be necessary to
perform Executive’s duties as an employee of ParkerVision. Nothing in this
Agreement shall be construed to limit ParkerVision’s statutory or common law
rights and remedies relative to protection of its trade secrets, copyrighted
material and other confidential and proprietary information.


29. ParkerVision considers any business or entity which develops RF technologies
and/or products, or develops, designs, or sells the type of RF technologies
ParkerVision has developed or designed, or contemplated developing or designing
at the time of Executive’s termination of employment with ParkerVision, to
constitute a competing business (hereafter “Competing Business”). In this
regard, unless Executive receives ParkerVision's advance written waiver as
described in paragraph 37 below, during his employment with ParkerVision and the
subsequent Restriction Period defined below, Executive shall not, either
directly or indirectly, engage in the following activities, or assist others in
such activities:



(a)
Hiring, recruiting, or attempting to recruit, for a Competing Business, or
otherwise becoming associated in a Competing Business with, any person employed
by ParkerVision or employed by ParkerVision at any time during the previous
twelve (12) months;

 
Page 9 of 19

--------------------------------------------------------------------------------


 

(b)
For a Competing Business, soliciting, or accepting any business from, any of
ParkerVision's current, former or prospective customers (a prospective customer
defined as any entity ParkerVision has actively solicited, planned to solicit,
or provided services to, during the twelve (12) months before Executive's
termination of employment with ParkerVision); or




(c)
Entering into, engaging in, being employed by, being connected to, or consulting
for, a Competing Business.



Any successor or assignee of ParkerVision is authorized to enforce this and the
other restrictive covenants in this Agreement as if the name of such successor
or assignee replaced ParkerVision throughout this Agreement.


30. The Restriction Period is defined as follows:
 

 
(a)
The number of months ParkerVision offers to continue to compensate Executive
after the Termination Date at the rate of his ending Base Salary provided
ParkerVision notifies Executive before or within ninety (90) days of the
Termination Date of the number of such months (a minimum of twelve (12) months
and maximum of thirty six (36) months), or if ParkerVision fails to provide such
notification, the offer shall be presumed to be for twelve (12) months.

 

 
(b)
To accept ParkerVision’s offer of continued compensation as set forth in
subparagraph 30(a) above, Executive must execute, and not revoke, the Severance
Agreement and Release referenced in subparagraph 11(a) above (Exhibit B).
However, Executive’s failure to accept ParkerVision’s offer of continued
compensation shall not operate to limit the Restriction Period in any way.

 

(c)
Severance Pay provided pursuant to subparagraphs 14(a) and 14(b) above shall not
be credited toward the monthly payments resulting from Executive’s acceptance of
ParkerVision’s offer of continued compensation described in subparagraph 30(a)
above. However, the following amounts shall be credited toward such monthly
payment obligation except in the case of Executive’s resignation for “Good
Reason” in which case the following amounts shall not be credited toward the
monthly payment obligation:




 
(i)
The amount of compensation provided pursuant to subparagraph 14(d) above in
excess of twelve (12) months’ Base Salary;

 

 
(ii)
In the event of termination for cause or resignation by the Executive without
“Good Reason”, all gains realized upon Executive’s sale of any ParkerVision
shares from vested RSUs or stock options during the twelve (12) month period
immediately preceding the Termination Date; and

 

 
(iii)
In the event of termination for cause or resignation by the Executive without
“Good Reason”, the total value of any equity instruments ParkerVision provided
to Executive during the entire term of his employment with ParkerVision,
including stock options, restricted shares and/or RSUs, that are vested and
outstanding as of the Termination Date. The value shall be calculated using the
closing market price of ParkerVision’s common stock on the Termination Date.

 
Page 10 of 19

--------------------------------------------------------------------------------


 
31. For a period of twelve (12) months following the Termination Date,
regardless of the reason for employment termination, Executive shall not enter
the employ of a business which is a current, former or prospective customer of
ParkerVision unless Executive receives ParkerVision's Chief Executive Officer’s
advance written consent.


Ethical Conduct
 
32. Executive shall conduct business in an ethical manner by:
 

 
(a)
Avoiding conflicts of interest;

 

 
(b)
Refusing to accept, and reporting to ParkerVision the offering of, anything of
value, including a gift, loan on preferential terms, reward, promise of future
employment, favor or service which would influence a reasonably prudent person
in the discharge of his duties for ParkerVision or which is based on any
understanding that his action would be influenced; and

 

 
(c)
With prior notice to Executive, abiding by policies and guidelines relating to
ethical conduct applicable to all Similarly Situated Executives which
ParkerVision may issue as it deems appropriate.



Remedies for Breach of Agreement
 
33. The parties to this Agreement recognize that irreparable harm could result
from any breach of those provisions of this Agreement set forth in paragraphs 28
through 31 under the heading “Restrictive Covenants” and that monetary damages
alone would not provide adequate relief for any such breach. Accordingly, in
addition to any other remedy which may be available to ParkerVision, if
Executive breaches a restrictive covenant in this Agreement, the parties
acknowledge that injunctive relief in favor of ParkerVision is proper.
Additionally, if Executive breaches any restrictive covenant in this Agreement,
he forfeits his right to any compensation described in paragraphs 14 and 30
above payable while Executive is breaching such covenant or after any such
breach has occurred.


34. If Executive breaches a covenant containing a specified term, the term shall
be extended by the period of time between Executive's termination of employment
with ParkerVision and the date a court of competent jurisdiction enters an
injunction restraining further breach of the covenant.


35. If ParkerVision determines that Executive has breached this Agreement,
Executive shall make himself available for service of process within the State
of Florida.
 
Page 11 of 19

--------------------------------------------------------------------------------




36. If a court of competent jurisdiction determines that any of the restrictions
in this Agreement are overbroad, Executive shall agree to modification of the
affected restriction(s) to permit enforcement to the maximum extent allowed by
law.


Waiver
 
37. A waiver of any of Executive's obligations under this Agreement or any other
modification of this Agreement shall be ineffective unless it is set forth in
writing and signed by ParkerVision's Chief Executive Officer.


38. The parties acknowledge that the restrictive covenants in this Agreement are
essential independent elements of this Agreement and that but for Executive
agreeing to comply with them, ParkerVision would not have employed or have
continued to employ Executive. Accordingly, the existence of any claim by
Executive against ParkerVision, whether based on this Agreement or otherwise,
shall not operate as a defense to ParkerVision's enforcement of any restrictive
covenant against Executive.


Term of Agreement
 
39. Except as provided in paragraph 40 below, this Agreement shall be effective
on this date shall continue through May 31, 2011; thereafter, this Agreement
shall continue year-to-year unless at least ninety (90) days before May 31,
either party delivers written notice to the other of his or its intent not to
renew this Agreement for the following calendar year.


40. The restrictive covenants in this Agreement still continue in full force and
effect for the periods referenced in paragraphs 28, 29, 30, 31 and 34 above.


Assignment
 
41. ParkerVision's rights and obligations under this Agreement shall inure to
the benefit of and be binding upon ParkerVision's assigns and successors. Since
this Agreement is personal to Executive, Executive's obligations under this
Agreement may not be assigned or transferred to any other.


Savings Clause
 
42. If any provision(s) of this Agreement is declared invalid or unenforceable,
the other provisions of this Agreement shall remain in full force and effect and
shall be construed in a fashion which gives meaning to all of the other terms of
this Agreement.


Arbitration and Enforcement
 
43. Except as provided herein, any dispute or controversy between the parties,
including any arising under or in connection with this Agreement, shall be
settled exclusively by arbitration before a single arbitrator in Jacksonville,
Florida in accordance with the Employment Arbitration Rules of the American
Arbitration Association then in effect. Nothing in this section shall be
construed, however, to limit rights, remedies and ability to enforce in a court
of competent jurisdiction ParkerVision’s rights under the restrictive covenants
set forth in this Agreement.
 
Page 12 of 19

--------------------------------------------------------------------------------




44. As to contractual or other common law claims, the arbitrator shall award the
prevailing party its reasonable costs and attorney’s fees incurred in the
arbitration proceeding. If Executive brings any such claims against
ParkerVision, he shall be deemed to be the prevailing party if he prevails on at
least one of his material claims. Costs and attorney’s fee awards under
statutory claims shall be governed by the statute(s) at issue.


45. The laws of the State of Florida shall govern this Agreement, and any action
to enforce the restrictive covenants in this Agreement shall be brought in a
court of competent jurisdiction in Duval County, Florida, where jurisdiction and
venue shall lie.


Incorporation
 
46. This Agreement expressly supersedes all practices, understandings, and
agreements, whether written or oral, not specifically set forth in this
Agreement, regarding the subject matter of this Agreement. This Agreement
constitutes the entire agreement between ParkerVision and Executive concerning
the subject matter of this Agreement, and there are no other agreements or
understandings concerning the subject matter of this Agreement which are not
fully set forth in this Agreement.


Notice
 
47. Written notices contemplated by this Agreement shall be deemed to have been
duly given when personally delivered or when mailed by U.S. registered or
certified mail, return receipt requested and postage prepaid. In the case of
Executive, mailed notices shall be addressed to him at the home address which he
most recently communicated to ParkerVision in writing or his office address. In
the case of ParkerVision, mailed notices shall be addressed to its corporate
headquarters, and all notices shall be directed to the attention of its
Secretary.


Interpretation
 
48. The severance provisions and all terms used in this Agreement shall be
construed and administered in a manner so as to comply with the applicable
requirements of section 409A of the Internal Revenue Code of 1986, as amended,
and Treasury Regulations issued thereunder.
 
Page 13 of 19

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
at Jacksonville, Florida on the 4th day of June, 2008.
 

      ParkerVision, Inc.                 By: /s/ Cynthia Poehlman  
Witness
    Cynthia Poehlman         Chief Financial Officer                   /s/
Jeffrey Parker  
Witness
    Jeffrey Parker  

 
Page 14 of 19

--------------------------------------------------------------------------------


 
Schedule of RSU Grants*


Exhibit A to Executive Employment Agreement


# of
 
Type of RSU Grant
RSU’s
         
75,000
 
Time based with quarterly vesting over three (3) year period
   
 
75,000
 
Cliff vest at 3rd anniversary with acceleration based on share price performance




 
*
Refer to the RSU Agreements executed in connection with the Employment Agreement
for the specific terms of each RSU granted hereunder.

 
Page 15 of 19

--------------------------------------------------------------------------------




SEVERANCE AGREEMENT AND RELEASE EXHIBIT B TO EXECUTIVE EMPLOYMENT AGREEMENT


This Severance Agreement and Release ("this Agreement") is made and entered into
by and between ParkerVision, Inc. and its successors and assigns (hereinafter
"ParkerVision") and ___________________ and his/her heirs, spouse, assigns,
executors, administrators and attorneys (hereinafter referred to as
"Executive").


Pursuant to his/her Executive Employment Agreement with ParkerVision, as a
condition and in consideration of his/her receiving the Severance Package as
that term is defined in the Executive Employment Agreement, Executive and
ParkerVision, desiring to resolve all actual or potential claims Executive may
have against ParkerVision, agree as follows:


1. Obligation of ParkerVision: In consideration of Executive's obligations set
forth below, ParkerVision shall provide to Executive the Severance Package
described in paragraph 14 of the Executive Employment Agreement between
ParkerVision and Executive effective on [insert effective date].


2. Obligations of Executive: In consideration of ParkerVision's obligations set
forth in this Agreement:


(a) Executive waives, and releases ParkerVision, and its directors, officers,
shareholders, employees, representatives, benefit plan administrators, agents
and attorneys, both individually and collectively, (hereinafter collectively
referred to as "the Released Parties") from, all claims, rights, and causes of
action, both known and unknown, in law or in equity, of any kind whatsoever that
Executive has or could have maintained against any of the Released Parties
through the date of signing this Agreement, including any claim for attorney's
fees. Without limiting the generality of the foregoing, Executive waives, and
releases all of the Released Parties from, all claims, rights, and causes of
action relating to or arising out of Executive’s employment with, conditions of
employment with, compensation by, or separation of employment from,
ParkerVision, including, without limitation, any claims, rights, charges, or
causes of action arising under Title VII of the Civil Rights Act of 1964, as
amended; the Civil Rights Acts of 1866 and 1871; the Age Discrimination in
Employment Act of 1967, as amended (hereinafter referred to as "the ADEA");
Executive Order Nos. 11246 and 11478; the Equal Pay Act of 1963, as amended; the
Employee Retirement Income Security Act of 1974, as amended; the Rehabilitation
Act of 1973, as amended; the Florida Civil Rights Act of 1992; Florida Statutes
§§ 440.205 and 448.102; the Americans with Disabilities Act of 1990, as amended;
the Family and Medical Leave Act of 1993; the National Labor Relations Act of
1935, as amended; the Fair Labor Standards Act of 1938, as amended; the
Occupational Safety and Health Act of 1970, as amended; and the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended, and any other federal or
state law or local ordinance, including any suit in tort (including fraud,
promissory estoppel and negligence) or contract (whether oral, written or
implied), including any claim based on alleged breach of his/her Executive
Employment Agreement, or any other common law or equitable basis of action,
except for any claim which may not lawfully be waived in this manner.


(b) Executive represents that while he/she is not legally barred from filing a
charge of discrimination, he/she has not filed, and does not intend to file, any
charge of discrimination against any of the Released Parties with any federal,
state or local agency and understands that ParkerVision has reasonably relied on
his/her representations in this paragraph in agreeing to perform the obligation
set forth in paragraph 1 of this Agreement. Executive further waives any right
to recovery based on any charge of discrimination filed by him/her or on his/her
behalf.
 
Page 16 of 19

--------------------------------------------------------------------------------




(c) Executive shall refrain from expressing (or causing others to express) to
any third party any derogatory or negative opinions or statements concerning
ParkerVision or any of ParkerVision's executives, shareholders, managers,
supervisors, representatives or employees, or concerning ParkerVision's
operations.


3. Non-Disclosure. Executive shall not disclose, either directly or indirectly,
any of the terms of this Agreement, including, but not limited to, the amount of
the payments set forth in paragraph 1 or that ParkerVision is paying Executive,
to any person or organization, including, but not limited to, members of the
press and media, present and former employees, vendors, suppliers, or other
members of the public. Executive may only disclose those facts in a privileged
context (attorney-client, accountant-client or husband-wife) with the
understanding that such disclosure will remain privileged and will not be
communicated to third parties. If asked about his/her separation from employment
with ParkerVision, Executive shall state only that he/she has left his/her
employment with ParkerVision amicably to pursue other opportunities.


4. Restrictive Covenants. Executive acknowledges that he/she shall also continue
to adhere to those provisions of his/her Executive Employment Agreement with
ParkerVision relating to non-competition and confidentiality of ParkerVision
information, and the Restrictive Covenants in his/her Executive Employment
Agreement with ParkerVision are hereby incorporated into this Agreement by
reference as if fully set forth in this Agreement.


5. Non-Admission. Neither this Agreement, nor anything contained in it, shall be
construed as an admission by any of the Released Parties of any liability,
wrongdoing or unlawful conduct whatsoever.


6. Severability. If a court of competent jurisdiction invalidates any provision
of this Agreement, then all of the remaining provisions of this Agreement shall
continue unabated and in full force and effect.


7. Entire Agreement. This Agreement contains the entire understanding and
agreement between the parties regarding the subject matter of this Agreement and
shall not be modified or superseded except upon express written consent of the
parties to this Agreement. Executive represents and acknowledges that in
executing this Agreement, he/she does not rely and has not relied upon any
representation or statement made by ParkerVision or its agents, representatives
or attorneys which is not set forth in this Agreement.


8. Governing Law. The laws of the State of Florida shall govern this Agreement,
and any action to enforce this Agreement shall be brought in Duval County,
Florida where jurisdiction and venue shall lie.


9. Agreement Not to be Used as Evidence. This Agreement shall not be admissible
as evidence in any proceeding except one in which a party to this Agreement
seeks to enforce this Agreement or alleges this Agreement has been breached.


10. Attorneys’ Fees. In any action to enforce this Agreement, the prevailing
party shall be entitled to recovery of its reasonable attorneys' fees and costs.
 
Page 17 of 19

--------------------------------------------------------------------------------




11. Opportunity to Consider and Confer. Executive acknowledges that he/she has
had the opportunity to read, study, consider, and deliberate upon this
Agreement. He/she further acknowledges and understands that he/she has been
given a period of twenty-one (21) days in which he/she may, but is not required
to, consider this Agreement, that after he/she signs it, he/she has seven (7)
days in which to revoke it. Executive further acknowledges that he/she fully
understands and completely agrees with all of the terms of this Agreement and
that he/she has been, and hereby is, specifically advised to consult with
his/her attorney before executing this Agreement.


IN WITNESS WHEREOF, and intending to be legally bound hereby, ParkerVision and
Executive hereby execute this Severance Agreement and Release, consisting of
four (4) pages (including this signature page) and including eleven (11)
enumerated paragraphs, by signing below voluntarily and with full knowledge of
the significance of all of its provisions.


PLEASE READ CAREFULLY. THIS RESIGNATION AGREEMENT, WAIVER AND RELEASE INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.


Sworn to and subscribed before me
 
this day of _____________, 20__.
 
 
   
_____________________________
Notary Public, State of Florida
Executive
at Large. My Commission Expires:
         
Executed at ___________, _______, this day of ___________________, 20__.
     
Sworn to and subscribed before me
 
this day of _____________, 20__.
 
 
   
By:  _____________________________
Notary Public, State of Florida
ParkerVision, Inc.
at Large. My Commission Expires:
         
Executed at Jacksonville, Florida, this day of ___________________, 20__.
 

 
Page 18 of 19

--------------------------------------------------------------------------------


 
EXHIBIT C
PRIOR INVENTIONS
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

   
For ParkerVision, Inc.
      ________________________________  
By:__________________________________
Employee Signature
       
Its:__________________________________
      ________________________________   ________________________________
Date
 
Date

 
Page 19 of 19

--------------------------------------------------------------------------------


 